  Case 14-62321        Doc 90     Filed 01/09/19 Entered 01/11/19 15:59:15              Desc Main
                                   Document     Page 1 of 10




                             Registered No RE 110 664 360 US

                     Certificate of acknowledgment of non-agreement




To: SPECIALIZED LOAN SERVICING LLC, AS
SERVICING AGENT FOR HSBC BANK
USA, NATIONAL ASSOCIATION, AS INDENTURE
TRUST 2OO5-2 CALLABLE MORTGAGE-BACKED NOTES, SERIES ZOO5.2


                                                                                  FILED-HARBIS!NBURG, VA
RE:   loan Number 1014065731                                                      US BANKRUPTCYCOURT

RE: Bankruptcy CASE:    t+62321
                                                                                     ,JÄl'l   -9 â,oÍl
                                                                                                      l<
                                                                             By                      YE
January 7,2OL9                                                                        DEPUry CLERK



For the record(s) to show by judicial notice of adjudicative fact (s) with evidence I Angela-
Lettice of the House of Foster of the family Jones in the capacity of ANGELA L JONES being the
living flesh and blood flowing naturalwomb-of-man residing in Virginia have received an offer
to remove my home from an "Automatic Stay'' bankruptcy received by mail on           5 Janua   ry ZOLS;
and

For the record(s) to show by judicial notice of adjudicative faa(s) with evidence t: Angela-
Lettice of the House of Foster of the family Jones do not agree to your offer making ANGELA         L
JONES   the trustee to be liable for the taxes; and

For the record{s) to show by judicial notice of adjudicative fact(s) with evidence I am the true
owner ofthe Deed not a tenant; and

For the record(s) to show by judicial not¡ce of adjudicative fact with evidence of the certified
copy of my recorded deed showing that I am the lawful owner of the property first-in-line is
first-in time; and

For the record{s) to show by judicial notice of adjudicative fact with evidence that your
company had a marketable title which has a flaw, which the owner can come back at any time
and claim the land and property as l've already have done. See attachment from the Culpeper
County Circuit Court Deeds office.

Enclosure(s)

Cc: John Goetz Law




                                                                         2
 Case 14-62321        Doc 90     Filed 01/09/19 Entered 01/11/19 15:59:15            Desc Main
                                  Document     Page 2 of 10




                   Certificate of acknowledgment of non-agreement




To: SPECIALIZED LOAN SERVICING LLC, AS
SERVICING AGENT FOR HSBC BANK
USA, NATIONAL ASSOCIATION, AS INDENTURE
TRUST 2OO5.2 CALIABLE MORTGAGE-BACKED NOTES, SERIES 2OO5-2



RE:   loan Number 101¿tæ5731

RE: Bankruptcy CASE:   t+62321


January   7,20t9




For the record(s) to show by judicial notice of adjudicative fact (s) with evidence I Angela-
Lettice of the House of Foster of the family Jones in the capacity of ANGELA L JONES being the
living flesh and blood flowing naturalwomb-of-man residing in Virginia have received an offer
to remove my home from an 'lutomatic Stay'' bankruptcy received by mail on 5 January 2Ot9;
and

For the record(s) to show by judicial notice of adjudicat¡ve fact(s) with evidence l: Angela-
Lettice of the House of Foster of the family Jones do not agree to your offer making ANGEIA        L
JONES the trustee to be liable for the taxes; and

Forthe record(s) to show by judicial notice of adjudicative fact(s) with evidence I am the true
owner ofthe Deed not a tenant; and

For the record(s) to show by judicial notice of adjudicative fact with evidence of the certified
copy of my recorded deed showing that I am the lawful owner of the property first-in-line is
first-in time; and

For the record(s) to show by judicial notice of adjudicative fact with evidence that your
company had a marketable title which has a flaw, which the owner can come back at any time
and claim the land and property as l've already have done. See attachment from the Culpeper
County Circuit Court Deeds office.
 Case 14-62321        Doc 90     Filed 01/09/19 Entered 01/11/19 15:59:15               Desc Main
                                  Document     Page 3 of 10




For the record(s) to show by judicial notice of adjudicative fact with evidence, I Angeta-Lettice
of the House of Foster of the family Jones will not forfeit my land or give up my home.



                  By my free   will and deed by my hand and seal of acceptance

                                                ,l
                                                                             c¿.

                                                             a-Lettice: Jones
                                                       LawfulOwner
                                                       All Rights Reserved
                                                       With Prejudice Recourse




NOTARY HAND OF SEAL




                                               JUR¡S
                                                                    .s*ü*#ry:u
                                                                   ; I i nrc. 63a6sæ        iF       -:


STATE OF VIRGINIA
                                                                     å i *t cc*lr',rssroN
                                                                   =""-)þ;,?;i,tfu?
                                                                                            ::   t   -:


                                                                      ,í%;;¡ïI".S
COUNTY OF CULPEPER




              á
On th                   of January 7,2OL9 before me the subscriber,

                                 rsonally,appearedAngelaLettice;Jones,tomeknowntobethe
livi(flesh andbloSflowing womb-of-man described in and who executed the forgoing
instrument and acknowledgment before me that she executed the same as her free will act in
deed.
          Case 14-62321            Doc 90     Filed 01/09/19 Entered 01/11/19 15:59:15                        Desc Main
                                               Document     Page 4 of 10
                               /-frnch 4nent
                           COMMOI{\ryEALTIT OF VIRGII{IA

                                                                                         Culpeper Co.,
                                                                                         lnst. No




                                                          OfJì.ce of the


                                       Secretøry of the Commonwealth

               I, Kelly Thomasson, Secretary of the Commonweulth, and as such, Keeper of the Great and

                                    Lesser Seals, do hereb.y certifi that Sylvia Rennínger


                  whose name ís signed to the within Certificate bearing the date of December 14, 2018

                                             is andwas at the time of signing same


                                   Deputy Clerk of ¡he Court, Commonwealth of Virginia;

        and is authorízed by the laws of this Commonwealth to make and sign such instrument and to all


                           fficial actsfullfaith, credit and authority     are due and ought to be given.

                                                                     Given under nry harid ond under the Great Seal of the
                                                                     Commonwealth at Richmond, on, December 20, 2018
                                                                     and in the 243'd year of tþe Commonwealth

                                                                                            'flt",-,.
                                                                               Secretary of the Commonwealth
                                                                                                                                               tf
                                                                               This certifrcation attesß only 1o the authenticity oÍthe signanre
                                                                                the oficial who s@ei the afircd docunent, the capacþ in which
                                                                               that offcial acted, and where appropriate, the identity of the seal
                                                                               or stamp vhich the docament bears. This certifrcation is not
                                                                               intended to imply that the contents of the docunent are correct,
                                                                               nor that they have the approval of the Commonvealth of Virgìnia.
                                                                               This Greater Sëal authentication is not validfor use atywhere
                                                                               within the United States oJAmeñca or ìß teÌritories.

(REV   April   18, 2016)

                                                                                                                                 2922354
Case 14-62321          Doc 90     Filed 01/09/19 Entered 01/11/19 15:59:15             Desc Main
                                   Document     Page 5 of 10




 CONCEALMENT - REMOVAL --or- MUTILATION GENERALLY Title 18 U.S.C. $ 2071 (a)
 and --or- (b) and SENTENCE -of Fine Title 42 U.S.C. $ (bX3) and-rcr- (c)(3) Judicial Notice of
                             Adjudicative fac(s) with evidence;



                                                                        December20l8




                                 CERITICATE      OX'   ACCEPTANCE

                                                  By

                                      Bouviers Dictionary 1 856

                                              To Record:




     I   .   For the record(s) to show by judicial notice of adjudicative fact(s) with evidence, I
             Angela-Lettice of the House of Foster of the family Jones in the capacþ of
             A}{GELA L JONES the living flesh and blood flowing natural womb-oÊman
             '\lationality at of 1940 of title 3l U.S.C. $ 1321 and7322" and *DREED SCOTT
             vs SAI.IFORD
                              *

    2.       For the record(s) to show by judicial notíce of adjudicative fac(Ð with evidence, I
             AngeltLetfrce of the House of Foster of the family Jones, by my free will act and
             deed and recorded as the grantee on the Warranty (GranÐ Deed for the real estate
             described on the attached certified copy of said deed; and

    3. For the record(s) to show by judiciat notice of adjudicative        fact(s) with evidence,   I
             Angela-Lettice ofthe House of Foster of the family Jones, by my free will act in
             deed to acknowledge my acceptance of the deed and the lawful ownership of the
             property under the terms of the deed. I ask ttrat record(s) on file in the ofEce of
             register of deed be updated to show my acceptance of this deed, be the lawful
             owner of the real estate also described in the attached certified copy of said deed


     RETTJRN:
     AnçleaL   Foster
     P.O. Box 291
     Colp"p"r, Virginia 2270 I




                                                   I
Case 14-62321       Doc 90     Filed 01/09/19 Entered 01/11/19 15:59:15                   Desc Main
                                Document     Page 6 of 10




  CONCEALMENT - REMOVAL --or- MUTILATION GENERALLY Title 18 U.S.C. $ 2071 (a)
  and-or- (b) and SENTENCE --of Fine Ti¡Ie 42 U.S.C. $ (bX3) and--or- (c)(3) Judicial Notice of
                            Adjudicative fac(s) with evidence;




                                      Tær   Map# 50F-4-l-20
                                       Latitude: 38.451665
                                      Longitude: -78.001230


                             By my free will at and deed by my hanrl        seal of acceptance

                                                q-
                                                          Jones
                                                 Owncr
                                        AllRighæ Reserved
                                        With Prejudice Recourse




     NOTARY HAND OF SEAL




                                               JURIS                               str'.Uiy¡í;:."        t...
                                                                             .+'
                                                                             à sÊ .
                                                                                   ¡1. " Ñornni"
                                                                                         D! tÞt t^
                                                                                    fUOLIU
                                                                                                   $,
                                                                                                    -. (¿
                                                                                                                .


                                                                                                    -
                                                                                    j
                                                                            :- zt Rpc. +e¿ooss
                                                                                        - ---- i.J- -                  Fi
                                                                            -..L.
      STATE OF VIRGINIA                                                     =-   1:     "             :^:
                                                                                                 -' ."s-sr
                                                                                        wcoMMtsstoN
                                                                             ZZ-".              ùÈrREl
                                                                             7'-?¿;'    . .1   I 31 I 2o   i..d.'   ^co--
                                                                                                                            j -:
     COUNTY OF CULPEPER
                                                                                   lyiiiip'):.
      Onthis          "ú       of          20 18 before me the subscriber,
                                              appeared Angela Lettice; Joneso to me knoum
                             and     flowing womb-of-man    described in and who executed
      the forgoing instnrment and acknowledgment before me that she executed the sa¡ne as
      her free will act in deed.




                                                2
 Case 14-62321       Doc 90      Filed 01/09/19 Entered 01/11/19 15:59:15               Desc Main
                                  Document     Page 7 of 10




   COMMONWEAITH OF VIRGINLA
                                                                  TO WIT
   COUNTY OF CULPEPER,


           I, SYLVIA   RENNINGER                        Clerk of the Circuit Court of the County
  aforesaid, in the State    of Virginia do hereby certify that it     appears of record    in   the
  Clerk's Ofñce of said Cor¡rt that NATHANIEL             t4. JASPER; JR,        whose name is
  signed to the foregoing cefificate of proof of acknowledgement under the date of
DECEI,IBER- 14th Z01B NATHANIEL M. JASPER; JR.               is and was at the time
  of signing the sarne, a Notary Public for the said County, duly              commissioned and
  qualified, and as such is authorized by the laws of such State to take acknowledgement to
  deeds for the conveyance     of lands,   tenements, heredit¿ments, etc., to be recorded   in the
  State of Virginia; that   I am weil   acquainted with the said Notary Public, and with his/her
  handwriting, and verily believe hislher signature aforesaid to be hislher genuine
  signafire, and that all his acts as such Notary Public, are entitled to full faith and credit. I
  fi¡rther certiS that it is not required by the laws of Virginia that a facsimire or impression
  of the Notary's official seal be frled or recorded in said Clerk's Office.


           Given under my ha¡rd and the seal             of this Court this 14th day of
  DECE14BER                    ,20   18




                                                                                                  etor<
          Case 14-62321         Doc 90   Filed 01/09/19 Entered 01/11/19 15:59:15     Desc Main
                                          Document     Page 8 of 10

                                                  0500s3546
          Cøidqdiæ$A59Jq'.00
          Tcld4{   5{S-{-2-ã}
          GraËAdesú
          2tl0BtE SFeccDisç
      R  O$cpcr,VAãlOl
      do Pt'+-!dB/:
         RóntL $rütÞ FsquüÊ
          tuEeeRccadigrc
      4   MørTilleâgæy,hc
          3qtt PrrúrlãE¡rc
          F.ift,VA2208O

                IEISI DEED, EadÊ this 28th day of lvfrch, 2005, by and betwe€oÃlgp¡gigg
          gones qf V¡rqlg. þp- I Vi1gi1i" Corporation, formerly hom ss-w@
€à        Eomq Inc. of YbgüEit, herein¿ûer refa¡ed to as the Or¿ano¡{s); and ANGDIII L
(0
î6        JOÌ{ES, EurriÊù h€rei¡aqil ref€r¡ed ûo as the Arame{s).

u-r                                           WITNESSETH:
e¡
É
          THAT for d in consíderdion of úe sr¡m of TEN AÌ.ID 00/lü) DOLLARS ($10.æ),
          cashinhald pal4 -d 9e* good d vah¡able consid€rations, üe rccçig and srficieocy
          of all of r¡hi€h beûng ffiy apknowledged" the Cranto(s) doas hereby eræt bægaüt
          sell and corey, with SPECIAL WARRAì.ITY OF TITLE, uúo the C¡¡æte{s) Angeta L.
          Iones, tmatried, all lhd c€rtain lot or percel of land tog€ith€r with implovemems
          tbet€ot, sitt¡aûq lyirg and being in the County of Culpeper, in tbe Corrmonnrcattù of
          Virgfui4 and moreparticulaly described as folloun:

          Lot 20, HIGHPOINT OF CULPEPE& Phasqs | &,2, as the saee app€ar dr¡ly dedicatd,
          plafied æd æcorded in the inrn¡nem Number 040000552, and in Pla Cabin* 8, Slid€s
          102-105, among fte land r€ffids of Culpe,per County, Virginia




                    ,4*         SOLUTTONS, INC
                   Case 14-62321         Doc 90         Filed 01/09/19 Entered 01/11/19 15:59:15                        Desc Main
                                                         Document     Page 9 of 10
        [-
                                                                            ñ_;




                             This conveyance is made exprçssly zubject to the eas€¡Ilmts, conditior¡s,
                   restrictions, and rights of uray of record contained in the deeds foræing the chain of title
                   to saidp¡opqty.

                             WITNESSTHE FOL¡.OWING SIGNATI.IRE A}ID SEAL:

                                                          K   Hovnanisn Homes of Virginia Inc. a Vuginia C.orporatim,
                                                                   knownas WashíngbnHomcq tnc, of Virghia



e
|-:                                                           TtnotbyM.           VÍce hesident

ûo
 tr-l
 c-9
 é

                                                                    cediry that Timotby M. Bates, Vice
                                                                     a Virginia Corporation, formerly
                   knolryn as Wasþingûon Homes, Inc. of Virginþ rvhose naûre is signcd to the foregoing
                   Deed, h¿s,acknowledged the samebefore me inthe jurisdiction aforesâid.

                             Given rmder my hand and nota¡ial seal           fis ns         day
                    2W5.




                                                               Conmissiou Eryircs: tÔ,    5|   -66


                    File #                                                                                                    MORRIS
                                                                                                  f.   ¡l,t
                                                                                                                             ,..{WEALTTI
                                                                                                                                 OIJBLIC


                                                                                                                         .,r r/lRGlNlA
                                                                                                                     -iW8l,2m
                                                                                                                     üv Comnlælon ErPl¡¡




                                                                                                IIGTRUT€¡IT iltril8tr}546
                                                                                      RECORIEI}     I}I TTE CLERK'S TTPTCE           ff
                                                                                                              TULPEPER fSI
             VIRGiNIA,
             I
                       IN CULPEPER COUNTY CIRCI.IIT COUIìT CLERK'S OFFICE
               CERTIFY THAT ÍHE DOCUft¡TNT TO WHICH THIS AUTF]ENTICATION                        30r 2û05 ÊT trl
                                                                                           I'IÊRCH                      ttffi
             ts AFFIXED IS A I'RUE COPY€F A RECORD IN THE CULPEPIR COUNW                  $36Ë,9ø ÊRftlffffi TÊl(        ffi
                                                                                                                     PAIII åS
             CIRCUIT COURT, THAT I               OF SAID RECORD, AND THAT
                                                                                   RËü'IREI} 8Y SEC 58.I.ffi ffi TI{E VÊ. COIIE
             I AM THE CUSTODIAN OF
                              HAND AND         OF THE                              STÊIE!      $184.88               L0Cff-¡
                                                                                                                       $t8a.0g
                                                                                               PATRICIÊ     ll. PAYIET CLERK
                                         J.

                                                                                                       RECffiIEII EYI ¡¡¡
             BY:                                                   CLERI{


                                                                                                   lÃt           t,ra
Case 14-62321   Doc 90   Filed 01/09/19 Entered 01/11/19 15:59:15          Desc Main
                          Document     Page 10 of 10

                                    :''.   l




                                                      it{ËT   Rl¡f€t{r i gt¡$fiå4t I
                                                 '
                                               P,.EC*fi$II] TH T'l{E CLERH'S'}FFTCE
                                                   tu-PEFEn *trRttjgT t0uHT'ilt'I
                                                                                       ür
                                                 ÐECEfiflEfi iår ltll$ AT îü:33 *Fl
                                                     J*ilIII J. [{iHSIili CLgRi{
                                                        HM{iMEf! BIf:        5EH
